DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicant’s Amendment filed May 26, 2022.  Claims 1-10 are pending in this case.  Claims 1, 5,  and 8 are currently amended.
Response to Arguments
Applicant's arguments filed May 26, 2022, have been fully considered but they are not persuasive. 
Applicant argues, regarding claim 1-10, that the claims recite statutory subject matter.  Examiner respectfully disagrees.
The claim recites a process for authorizing a payment based on authenticating the identity of the user, which is directed to managing personal behavior or relationships or interactions, which is an abstract idea.    The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, the additional element(s) of using smart watch and a sensor to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of authorizing a payment based on authenticating a user. As discussed above, taking the claim elements separately, the components and sensor perform the steps or functions of receiving authentication information, authenticating a user based on acquired authentication information, and authorizing a payment. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of authorizing a payment based on authenticating the identity of the user.
Applicant argues, regarding claim 1, as currently amended, that nothing in the cited references teaches, discloses or suggests identify one of the plurality of payment accounts based on a comparison of the identified gesture with the plurality of stored user-defined gestures.
Examiner respectfully disagrees.
CHIN discloses identify one of the plurality of payment accounts based on a comparison of the identified gesture with the plurality of stored user-defined gestures (par 8 “determining that an applied gesture above a touch receptive area of a target device is associated with a user-defined payment gesture”, par 66 “different user-defined payment gestures may be associated with protected payment data related to different financial accounts of the user 104 . . . . According to these exemplary embodiments, a unique user-defined payment gesture 802 may be any one of an applied gesture 108, a simultaneous applied gesture, an another gesture, a sequential applied gesture, and a hold/simultaneously applied gesture (any one of which could be user-defined payment gesture 110) as illustrated in FIG. 8. According to other embodiments, the associated payment data 804, transmitted as protected payment data 400 could be a plurality of a credit card, a charge card, a store credit card, a checking account number, and a debit card number according to one more exemplary embodiments and as illustrated in FIG. 8.”)
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claim 1 is directed to a system or device. Therefore, the claims fall within the four statutory categories of invention. 
The claim recites authenticating the identity of the user for purposes of authorizing a payment.
Specifically, the claim recites a process for authorizing a payment based on authenticating the identity of the user, which is directed to managing personal behavior or relationships or interactions, which is an abstract idea.    The claims are grouped within the certain methods of organizing human activity grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because they involve authenticating an identity of a user.
Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of the claims such as the components and sensor, merely implement the abstract idea. Specifically, the components and sensor performs the steps or functions of receiving authentication information, authenticating a user based on acquired authentication information, and authorizing a payment. The use of smart watch and a sensor as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element(s) of using smart watch and a sensor to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of authorizing a payment based on authenticating a user. As discussed above, taking the claim elements separately, the components and sensor perform the steps or functions of receiving authentication information, authenticating a user based on acquired authentication information, and authorizing a payment. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of authorizing a payment based on authenticating the identity of the user.
Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05 (f) & (h)). Therefore, the claim is not patent eligible.
Dependent claims 2-10 further describe the abstract idea of authorizing a payment based on authenticating the identity of the user. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1 and 3-10 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US 2015/0310444) in view of CHIN (US 2011/0282785).
Regarding claim 1 –
Chen discloses a smart watch configured to be worn by a user (fig1, par 34), the watch comprising:
a memory configured to store a plurality of user-defined behaviors corresponding to a plurality of payment accounts; (par 18-29)
a biometric sensor configured to generate heart rate data corresponding to the user; (par 28, 29, 32, 40, 54) 
a motion sensor configured to generate acceleration data corresponding the user; (par 34, 56, 71) 
a radio; (fig3/304, par 89) and
a processor coupled with the memory, biometric sensor, the motion sensor (par 19, 50, 52) the processor configured to-
acquire heart rate data from the biometric sensor, (par 28, 29, 32, 40, 54) 
acquire acceleration data from the motion sensor, (par 34, 56, 71)
authenticate the user based on the heart rate data (par 73, 74-78, 79).
Chen does not specifically disclose identify a gesture corresponding to the acquired acceleration data.
However Chen does disclose the acquired acceleration data. (par 71, 34, 57, 59, 72)
CHIN discloses identify a gesture corresponding to the acquired data. (par 8)
Chen does not specifically disclose identify one of the plurality of payment accounts based on a comparison of the identified gesture with the plurality of stored user-defined gestures.
CHIN discloses identify one of the plurality of payment accounts based on a comparison of the identified gesture with the plurality of stored user-defined gestures (par 8 “determining that an applied gesture above a touch receptive area of a target device is associated with a user-defined payment gesture”, par 66 “different user-defined payment gestures may be associated with protected payment data related to different financial accounts of the user 104 . . . . According to these exemplary embodiments, a unique user-defined payment gesture 802 may be any one of an applied gesture 108, a simultaneous applied gesture, an another gesture, a sequential applied gesture, and a hold/simultaneously applied gesture (any one of which could be user-defined payment gesture 110) as illustrated in FIG. 8. According to other embodiments, the associated payment data 804, transmitted as protected payment data 400 could be a plurality of a credit card, a charge card, a store credit card, a checking account number, and a debit card number according to one more exemplary embodiments and as illustrated in FIG. 8.”)
Chen does not specifically disclose based on the authentication, control the radio to transmit a payment instruction utilizing the identified payment account.
However, Chen does disclose based on the authentication, authenticating a user with respect to a point of sale device. (par 79, par 23).
CHIN, in analogous art, discloses based on the authentication, control the radio to transmit a payment instruction utilizing the identified payment account. .(par 45, fig5, par 9).
It would be obvious to one of ordinary skill in the art to combine Chen with CHIN order to obtain a security method enabling a user of an NFC-equipped mobile electronic device to quickly and conveniently authorize wireless transmission of protected payment information stored locally within the mobile device to an NFC-capable reader for touchless payment. (CHIN par 7).  Also, it would be obvious to one of ordinary skill in the art to combine CHIN and Chen for greater transaction security by comparing multiple biometrics.
Regarding claim 3 –
Chen discloses a touch screen (par 132) coupled with the processor, the processor configured to receive a PIN input from the touch screen (par 47) and authenticate the user using the PIN, the heart rate data, and the acceleration data. (par 46-47)
Regarding claim 4 –
Chen discloses that the heart rate data includes electrocardiogram data. (par 74)
Regarding claim 5 -
CHIN discloses that  the memory is further configured to store a plurality of payment methods corresponding to the plurality of user-defined gestures, and wherein the processor is further configured to identify one of the plurality of method methods based on the comparison and the payment instruction specifies the identified payment method. (par 8, 66).
It would be obvious to one of ordinary skill in the art at the time the invention was made to combine Chen with the multiple payment methods of CHIN for greater user convenience and flexibility while maintaining transaction security through the use of biometrics.
Regarding claim 6 –
Chen discloses that the processor is further configured to generate a risk score based on the heart rate data and acceleration data and authenticate the user based on the generated risk score. (par 50, 78-87, 104-105)
Regarding claim 7 –
Chen discloses that the processor is further configured to determine a position of the user based on the acceleration data and authenticate the user based on the determined position of the user and the heart rate data. (par 119, 71, 34, 57, 59, 72)
Regarding claim 8 –
Chen teaches a memory that is further configured to store trained behavior data including user heart rate data and user acceleration data. (par 18-29)
Regarding claim 9 –
Chen teaches that the radio includes a near-field communication (NFC) radio. (par 17, 37, 53, 107)
Regarding claim 10 –
Chen teaches that the radio includes a cellular radio. (par 59)
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US 2015/0310444) in view of CHIN (US 2011/0282785) and further in view of Kauniskangas et al (US 9,183,552).
Chen in view of CHIN teaches as above.
Kauniskangas discloses that the transmitted payment instruction includes a token. (fig2, col 7 ln 48-62, Col 1 ln 38-50, col 6 ln 51-53).
It would be obvious to one of ordinary skill in the art to combine Chen in view of CHIN with the token of Kauniskangas for a more secure transaction via additional encryption.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Beigi (US 2015/0347734) discloses access control through multifactor authentication with multimodal biometrics.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRISTINA OWEN SHERR whose telephone number is (571)272-6711. The examiner can normally be reached 8:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on 571-272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685